Citation Nr: 1712928	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  04-31 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether the overpayment of Department of Veterans Affairs (VA) educational benefits in the calculated amount of $38,210.93 was properly created.

2. Entitlement to waiver of overpayment of VA educational assistance benefits in the amount of $38,210.93.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and four fellow veteran students


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had verified active military service from September 1989 to June 1993, with an additional 19 years and 11 months of prior service, the dates of which are not verified but not pertinent to the issues on appeal.  The Veteran died in January 2016.  His surviving spouse has been substituted as the appellant.

These issues come before the Board of Veterans' Appeals (Board) on appeal of an August 2003 decision of the VA Regional Office (RO) in Muskogee, Oklahoma, and an August 2004 decision of the Committee on Waivers and Compromises (COWC) of the Muskogee RO. 

The Board remanded these matters in November 2006 for additional development and subsequently denied the claims in July 2008.  The Veteran appealed the July 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  Through a November 2010 Memorandum Decision, the Court vacated the July 2008 decision and remanded this case back to the Board.  In June 2012, the Board remanded the claims for additional development.  In January 2014, the Board again denied the claims and the Veteran appealed to the Court.  In an April 2015 Memorandum Decision, the Court vacated the Board's decision and remanded it for further action.

Most recently, the Board dismissed the claims in a March 2016 order due to the death of the appellant.  However, the Veteran's surviving spouse properly filed for substitution as the appellant and the case has returned to the Board for adjudication.

Finally the Board notes that the Veteran testified before a Veterans Law Judge in September 2007.  The transcript of that hearing is of record.  The Board further notes that a letter was sent in April 2012 to notify the Veteran that the judge who conducted the September 2007 hearing is no longer at the Board.  The Veteran was afforded the opportunity to have a new hearing.  The Veteran declined to respond to the letter and as such the no new hearing will be provided.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at Ramon Magsaysay Technological University (RMTU), formerly known as Western Luzon Agricultural College (WLAC), to achieve a Bachelor's Degree in Agricultural Technology. 

2.  For the period from November 1999 to March 2003, the Veteran received educational assistance benefits in the amount of $38,210.93 based on his enrollment at RMTU.

3.  Fraud investigations conducted by the Manila RO and the VA Office of the Inspector General in San Francisco determined that there was a fraud scheme perpetrated by 60 veterans enrolled at RMTU for the purpose of collecting VA educational assistance benefits even though they were not attending a sufficient number of classes. 

4.  There is currently insufficient evidence showing that the Veteran was a willing participant in a fraud scheme wherein he and others were paid for courses they did not attend. 

5.  The charged indebtedness in the amount of $38,210.93 was improperly created.

6.  Without a valid debt, there remains no overpayment to be waived.


CONCLUSIONS OF LAW

1.  The debt created by overpayment of educational assistance benefits in the amount of $38,210.93 was not properly created.  38 U.S.C.A. §§ 3002, 3011 (West 2014); 38 C.F.R. §§ 20.7020, 21.7070, 21.7144, 21.7153 (2016).

2.  The issue of entitlement to a waiver of recovery of the overpayment of educational assistance benefits in the calculated amount of $38,210.93 is dismissed.  U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) became effective.  This liberalizing legislation essentially eliminates the requirement that a claimant submit evidence of a well-grounded claim, and provides that VA will assist the claimant in obtaining evidence necessary to substantiate a claim. 

These changes, however, are not applicable to claims such as the one decided here.  See Barger v. Principi, 16 Vet. App. 132 (2002). In Barger, the Court held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA). 

Nevertheless, the Board finds that the RO has explained to the appellant its reasoning for finding that the debt was valid.  The RO also afforded the appellant and the Veteran the opportunity to present information and evidence in support of the claim.  The Board finds that these actions satisfy any duty to notify and assist the appellant in the development of this claim. 

II. Overpayment Educational Assistance Benefits

The appellant challenges the validity of the overpayment in the amount of $38,210.93.  In essence, she contends that the Veteran regularly attended classes at RMTU, that he passed all of his courses, and that he never intended or took action to defraud the Government by receiving educational assistance benefits to which he was not entitled.

VA will approve and authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved, and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23).  38 U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120 (2016).  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects which is pursued at an educational institution.  38 C.F.R. 
§ 21.7020(b)(23).

To receive educational assistance for pursuit of a program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c).  The term attendance means the presence of a veteran (i) in the class where the approved course is being taught in which he is enrolled, or (ii) at a training establishment, or (iii) any other place of instruction, training, or study designated by the educational institution or training establishment where the veteran is enrolled and is pursuing a program of education.  38 C.F.R. § 20.7042(b)(2).  VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Id.  Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled.  Id.  The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran.  38 C.F.R. § 21.7144(b). 

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).

The Court has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. 
§ 1.965(b)(2) defines bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

When a veteran raises the issue of the validity of a debt as part of the waiver application, it is arbitrary and capricious, and an abuse of discretion, to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).

The issues of validity of a debt and application for waiver may be adjudicated concurrently, but if a veteran both challenges the validity of a debt and seeks waiver of the debt, VA must first fully review the debt's validity, and, if it believes the debt to be valid, must prepare a written decision fully justifying the validity of the debt.  At that point, the Veteran's request for waiver should be referred to the COWC.  If waiver is denied, the Veteran must be advised of his or her right to appeal both decisions to the Board.  VAOPGCPREC 06-98 (April 24, 1998).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit recognized that that Board has inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014). 

Moreover, the Court has held that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has been charged with indebtedness to VA in the amount of $38,210.93.  This amount represents payment received for Chapter 30 Education Benefits for the period of November 8, 1999 to March 23, 2003.  Throughout this period, the Office of Campus Registrar of RMTU submitted numerous certificates verifying the Veteran's enrollment at that school.

A review of the record discloses that as part of a VA Form 22-1990, Application for VA Education Benefits, which was signed by the Veteran in September 1999, the Veteran indicated his desire to pursue a degree in agriculture at the RMTU (formerly Western Luzon Agricultural College).  He intended to start classes in November 1999 and he submitted a certification from the Registrar showing that he was temporarily considered for enrollment in the Bachelor of Agricultural Technology program for the second semester, commencing November 1999.  In a VA Form 22-1999, Enrollment Certification, which was signed by a school official in November 1999, the school reported that he was enrolled for the semester commencing November 1999 at RMTU.  The Veteran noted that the semester lasted from November 1999 to March 2000.  The Veteran submitted additional VA Forms 22-1999 for subsequent semesters at RMTU in 2000, 2001, 2002, and 2003.  The Veteran also submitted a transcript showing his courses and grades and showing that he completed his degree, which was awarded on April 11, 2003.

The overpayment in this case was triggered by a routine on-site Education Compliance Survey at RMTU conducted by the Manila RO in October 2002.  The audit examined school records associated with ten percent of the Veteran student population.  The primary contact at RMTU for this survey was the Registrar Clerk, who made available the records of the certain randomly selected students, including those belonging to the Veteran subject of the instant appeal, which consisted of individual envelopes for each student containing personal interview forms, immigration papers, Certificates of Honorable Discharge, and records from previous or secondary schools.  No other documents such as school curriculum, enrollment forms, or adding/dropping of subject forms were found inside.  All of the records examined were found to have discrepancies.  It is particularly noted that no Certificates of Registration except for the then-current 1st semester 2002-2003 were included in the file for this Veteran at that time.

In the October 2002 Education Compliance Survey Report, it was determined that RMTU had failed to maintain accurate or complete records of enrollment for VA beneficiaries-students, and that significant discrepancies were found in the records that were reviewed.  For example, some students had no addresses listed other than P. O. Boxes, and others had addresses at locations of such a distance that it raised questions as to regular attendance at any of the campuses of RMTU.  Although no overpayments were found based on the available school records presented, it was noted that it might be necessary to conduct a more extensive compliance survey at a later date, including class checks to monitor actual attendance of the students.

In February 2003 the RO in Manila conducted a more extensive Education Compliance Survey at RMTU during which the records of all veteran-beneficiary students were reviewed.  The survey began at the San Marcelino Campus of RMTU and continued at the Porac Botolan Campus.  The survey involved interviews of RMTU staff as well as some students.  The Chancellor of RMTU reported that the veteran students had established their own school club on campus called the U.S. Veteran Students Organization.  He indicated that they were allowed to have their own "Vet-Park" inside the campus where they often meet, and that they had donated several garbage bins located throughout the campus.  The compliance survey continued at the Registrar's office of the Porac Botolan Campus of RMTU, where additional student records were reviewed.  It is noted that the Veteran subject to the instant appeal introduced himself to those conducting the survey as the President of the U.S. Veterans Students Organization. 

A review of records showed significant discrepancies, including following: the absence of final grades for certain courses or for entire semesters; different signatures or penmanship appearing on certificates of registration (the staff of the university reported that sometimes students' wives or classmates filled out the forms on their behalf); and, indications that some students received credits consistent with only part-time enrollment even though they were receiving VA benefits for full-time enrollment.  Discrepancies were reportedly found in all 60 veteran students' records. 

As a result of these findings, the Manila RO subsequently conducted a field investigation in May 2003 that involved eleven Manila employees, including 8 field investigators, the head of the Field Section, and two Educational Compliance Survey Specialists (ECSS's).  The investigators interviewed 39 individuals including RMTU administration officials, professors, veteran students, and non-veteran students.

The investigators determined that veteran students were listed as enrolled at RMTU as full time students solely to collect VA benefits, but never really attended classes.  The veterans would meet once a week at a location on campus and circulate attendance sheets for the various classes they were enrolled in and signed them.  The elected leader of the group would turn the sheets into the relevant professors.  Mid-term and final examinations were done collectively by a group of veterans.  All the veterans received passing grades.

In depositions, some instructors revealed that they did not personally verify the presence of the veteran students in their classes but instead relied on attendance sheets regularly submitted by a representative of the veteran students.  Some of the instructors indicated that they did not know whether the veteran students actually attended, and some admitted that they were aware of the fact that the veteran students did not attend many classes.  Instructors also gave various reasons for the different treatment accorded veteran students over non-veteran students, such as language barriers, "humanitarian reasons," or the veteran students already having advanced knowledge.  Some faculty members acknowledged that veteran students were only expected to act as financiers by providing monetary assistance to complete projects while the non-veteran students were expected to do the labor. 

Several faculty members and non-veteran students reported that the non-veteran students were stringently held to the requirement of reporting to class five days a week, but that veteran students were not.  Some non-veteran students complained of this fact, indicating that they would be penalized for not attending, while the veteran students were still given passing grades in return for their donations.  For example, one non-veteran student reported that he had never seen any of the veteran students actually attending class over a two-year period, and another non-veteran student admitted to having been "coached" to tell the VA investigators that the veteran students had attended classes when, in fact, they had not.  One non-veteran student indicated that he had seen veteran students attending classes for only one month in the 2002-2003 semester and at no time since.  Some faculty members also admitted that they had been given cash incentives by the administration, which they were told came from donations by the veteran students.

At the San Marcelino Campus, a meeting was held with the veteran students in which they were invited to make statements under oath.  It is noted the Veteran subject of the instant appeal is not shown to have participated at this meeting.  Several students became hostile, one accused VA of a "witch hunt," and another explained that they would only submit a joint written statement, and not offer testimony under oath.  In the written statement, which was signed by 17 veteran students, they explained that the minimum attendance requirement was one hour of classroom instruction a week and/or three hours of laboratory time.  They also admitted that class leaders take the attendance by signature of each veteran at the Veterans Park and delivered the attendance sheet to professors, at which time they were given the class assignments.

A Summary of Investigative Findings revealed the conclusions of the Manila RO investigation team.  It was determined that teachers at RMTU did not require veteran students to regularly attend classes, but instead relied on class leaders to submit Attendance Sheets that contained the names of the veterans students enrolled in the particular class.  Teachers apparently relied solely on these Attendance Sheets to assess the students' attendance, and, in fact, did not really know whether their veteran students were even present on campus.  All they knew and saw as to the veteran students' attendance was when they observed veteran students gathering at Vet-Park.  The veteran students gave material and financial "help" to the school, and, in return, were accorded favorable treatment in violation of the Approval Agreement that the school had made with VA. 

The scheme was found to have been happening for decades with one teacher disclosing that veteran students had been enjoying the arrangement since that teacher had started in 1989.  Most teachers, staff, and non-veteran students admitted that the veteran students had not been attending classes, which was contrary to the insistent claims of the veteran students that they had been doing so.  Of the 60 VA students investigated, 4 had evaded contact; 18 were not found at their addresses of record; 2 refused to provide sworn statements; 3 were merely interviewed; 17 provided joint (group) statements; 1 refused to be interviewed; and 15 gave depositions tending to confirm the statements provided by the non-VA deponents.

Following this investigation, in June 2003, the Muskogee RO advised the Veteran  that while he had been certified and paid educational assistance benefits for attending RMTU from November 8, 1999 through March 23, 2003, their findings indicated that he did not attend classes during that period.  His payments were stopped, which resulted in an overpayment in the amount of $38,210.93.  He was advised of his right to request a waiver of this overpayment. 

Thereafter, in February 2004, an agent of the Criminal Investigation Division of the VA Office of the Inspector General (OIG) in San Francisco, California, completed a report regarding his review of the situation at RMTU.  The agent explained that his analysis was based on an extensive review of the documentation detailing interviews conducted by the Manila RO, correspondence sent by the veterans, a review of files at the Muskogee RO, and interviews of various VA officials and other individuals.  The agent further explained that his review was also based on 14 years of experience as a Special Agent with the OIG, some of which had been as a Resident Agent in Charge.  The agent noted that he had extensive training in conducting fraud investigations, and had also worked extensively in the Philippines on VA-related investigations. 

Based on his review, the agent concluded that fraud was committed by the 60 veterans who had attended RMTU, and it was his recommendation that all administrative action be taken to recover monetary damages suffered by VA, and to forfeit the benefits of the involved veterans.  Based on the complexities and expense of prosecuting individuals in the Philippines, the OIG decided not to proceed with a criminal investigation of the matter. 

Regarding the findings of the OIG, the agent explained that the essence of the "scheme" at RMTU was that veteran students were listed as enrolled at RMTU as full-time students solely to collect VA benefits.  They never really attended classes and would meet once a week at a location on campus to circulate attendance sheets for various classes they were enrolled in.  They would sign these sheets and a representative would take them to the relevant professors.  The students were given mid-term and final exams, but these exams were given to a representative, and taken to the Veteran's park, where they would be answered collectively based on "the honor system."  All of the veterans would subsequently receive passing grades, and the school benefited from the system because the veterans would pay for various expenses, usually collectively, through money collected by their "treasurer."  It was noted that items paid for by the students included new curtains, sports equipment, water dispensers, renovations, holiday party expenses, and the material costs associated with class projects. 

The agent explained that the evidence of the guilt of all 60 veterans included the following: the testimony of 13 professor/instructors, plus the Dean of Agricultural Technology, who indicated that the students never attended classes; the testimony of seven non-veteran students and one veteran student that was not involved in the scheme, all of whom indicated that the veterans did not attend classes; and the testimony of non-veteran students, who indicated that the veterans began attending classes regularly after the onset of the investigation by the Manila RO.  The agent also pointed to a "joint statement" signed by 17 of the veteran students, not including the Veteran, in which the students asserted that they met the minimum requirement of one hour of classroom instruction per week and/or three hours of laboratory time for each subject.  The agent found that the statement was clearly contrary to the testimony provided by instructors and fellow students, but was indicative of their knowledge that classroom attendance was required. 

The Veteran presented testimony at a September 2007 Board hearing by videoconference.  At that time, the Veteran through his representative asserted that the evidence does not show that there was a school policy that the veteran students never had to come to class.  Rather, the veteran students were required to attend a certain number of classes for any particular course but instructors typically separated the veteran students from Filipino students and had different requirements for the veteran students because combining the two groups would retard the learning process for the Filipino students as the veteran students had superior knowledge of the English language.  The Veteran's representative stated that dividing the classes between Filipino and veteran students was a longstanding policy of the school that was known and accepted by VA for approximately 20 years as the policy went as far back as 1991 or 1992.  The Veteran's representative asserted that veteran students attended class and completed testing and other assignments as they were directed to do by their instructors and the veteran students, as they knew it, were complying with the rules and regulations of the school, which had been certified by VA as an approved educational institution.  He maintained that the veteran students were never informed by VA or the school that the policies and practices were wrong and, consequently, had no knowledge that their actions amounted to any wrongdoing on their part.  Finally, the Veteran's representative stated that the evidence of record does not show that any of the veteran students failed to attend a specific class on a specific day for a specific course, did not complete class assignments, or paid a teacher for a grade. 

The Veteran himself explained that his instructor in a particular course would typically give the veteran students "take-home type" assignments at each class meeting that were to be turned in the following class meeting.  He reported that instructors met with the veteran students outside of the classroom so that their course of instruction was not disrupted due to the language differences between the veteran students and the Filipino students and distributed to the veteran students copies of notes on topics that he or she wanted to cover.  The Veteran indicated that he served as a liaison between the veteran students and the instructor.  The Veteran reported that veteran students were frequently asked by different instructors to purchase books for the course as many books were outdated and the veteran students did so with the knowledge that upon completion of that course, the books would be turned over to the library.  He reported that veteran students voluntarily donated money for other materials such as fertilizer and slime needed for a course because without such donations, the course probably could not have been conducted as the Filipino students did not have the financial resources that the veteran students had. 

The Veteran specifically denied that he or any other veteran student of which he was aware (except one that had previously been reported to the Manila RO) bribed a teacher for a grade so that veteran students did not have to attend class for a particular course.  He further denied that he had ever been given any knowledge by VA or by RMTU that the policies that he was following with respect to his attendance and participation at RMTU were in violation of VA law and regulation.  The Veteran reported that he had only missed class on two occasions due to an appointment and a personal emergency.  Four other veteran students were also at the September 2007 Board hearing and generally presented hearing testimony consistent with the Veteran's assertions.

The Veteran submitted a copy of his official transcript of record from RMTU, an October 2003 Certification of Transcript of Records and Enrollment Certification signed by five members of RMTU faculty or administration which reads that the Veteran attended all required classes during the times for which he was enrolled, and Enrollment Certification forms for RMTU for the covering the Veteran's enrollment periods of November 1999 to March 2000; April 2000 to May 2000; June 2000 to October 2000; November 2000 to March 2001; April 2001 to May 2001; June 2001 to October 2001; April 2002 to May 2002; June 2002 to October 2002; and November 2002 to March 2003.

Furthermore, the Veteran's attorney submitted nine sworn statements, all dated in March 2005 and executed by faculty members of RMTU.  The deponents consisted of the then-current Chancellor and the then-current Dean, both of whom were also instructors, as well as seven persons listed as instructors.  The nine deponents all endorsed that they would never misreport a student's attendance or provide a course grade to a student who had not attended class, and they endorsed that the veterans attended class each day when they were required to do so.  Some of the deponents asserted that the VA investigators who performed the investigation the spring of 2003 threatened the deponents with loss of their teaching credentials if they did not cooperate with the investigation by signing pre-printed admissions they were handed by the investigators.

At the time of the aforementioned November 2010 Memorandum Decision, the Secretary conceded that the Board, at the time of its July 2008 decision, had failed to provide an adequate statement of reasons or bases in support of its finding that the Veteran took part in a scheme to defraud VA.  Specifically, the Board improperly relied upon a conclusion that every veteran enrolled at RMTU was engaged in fraud rather than making specific findings that the appellant was personally culpable of fraud.  The Court stated that the evidence cited that specifically mentions the Veteran does not necessarily implicate him in any alleged fraudulent scheme.  Similarly, at the time of the April 2015 Memorandum Decision, the Secretary again conceded that the Board, in its January 2014 decision, had failed to adequately explain how the evidence demonstrates that the appellant specifically did not attend classes and participated in the fraudulent scheme.

Based on the aforementioned, it is clear that the Court remains unconvinced that the Veteran, as an individual, rather than as a member of a group, was a willing participant in a scheme to defraud VA of educational assistance benefits.  This remains the case notwithstanding the existence of evidence which, when considered with the "collective" evidence noted above, clearly shows the Veteran's individual participation in the scheme.  In an attempt to address the Court's concerns, the Board has on two separate occasions remanded the Veteran's file for further development.  Unfortunately, that development has proven futile.

In view of the Court's holdings, the Board is compelled to conclude that VA lacks, and that VA will be unable to obtain, sufficient evidence to show that the Veteran, as an individual, was a willing participant in a scheme to defraud VA of educational assistance benefits.  Accordingly, the Board must find that the charged indebtedness in the amount of $38,210.93 was not validly created.  Without a valid debt, the claim for a waiver of the debt is moot and is dismissed.
ORDER

An overpayment of VA Educational Assistance Benefits in the amount of $38,210.93 was not properly created.

The issue of entitlement to a waiver of recovery of the overpayment of educational assistance benefits in the calculated amount of $38,210.93 is dismissed



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


